USDC IN/ND case 3:17-cv-00718-JD-MGG document 152 filed 03/16/21 page 1 of 3


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 MERCASIA USA LTD,

         Plaintiff,

         v.                                          Case No. 3:17-CV-718 JD

 3BTECH, INC.,

         Defendant.

                                              ORDER

       Plaintiff MercAsia USA moved the Court for sanctions in the form of an entry of default

judgment against Defendant 3BTech to address discovery and litigation abuses it alleges 3BTech

and 3BTech president Jianqing “Johnny” Zhu have committed while this case has been pending.

(DE 98.) The Court referred that motion to the magistrate judge pursuant to 28 U.S.C.

§636(b)(1)(B) and Federal Rule of Civil Procedure 72(b). Magistrate Judge Michael G. Gotsch,

Sr., prepared a Report and Recommendation in which he recommends that the Court deny

MercAsia’s motion. (DE 147.) In particular, he concluded that MercAsia has not shown that

3BTech acted with the required willfulness, bad faith, or fault necessary to justify sanction under

Federal Rule of Civil Procedure 37 and further concluded that a separate, already entered order

granting two MercAsia motions to compel and requiring 3BTech to pay related fees better fit the

disputed conduct at this stage of the case. See Rice v. City of Chicago, 333 F.3d 780, 784–85 (7th

Cir. 2003) (holding sanction under Rule 37 is reserved for “extreme situations” and requires

willful or bad faith conduct); Schilling v. Walworth Cnty. Park & Plan. Comm’n, 805 F.2d 272,

275 (7th Cir. 1986) (holding that absent willfulness, bad faith, or fault, judicial discretion

requires a district court consider less severe sanctions).
USDC IN/ND case 3:17-cv-00718-JD-MGG document 152 filed 03/16/21 page 2 of 3


       After referring a dispositive motion to a magistrate judge, a district court has discretion to

accept, reject, or modify, in whole or in part, the findings or recommendations of the magistrate

judge, 28 U.S.C. § 636(b)(1). Consistent with Federal Rule of Civil Procedure 72(b)(2), the

district court must undertake a de novo review “only of those portions of the magistrate judge’s

disposition to which specific written objection is made.” See Johnson v. Zema Sys. Corp., 170

F.3d 734, 739 (7th Cir. 1999) (citing Goffman v. Gross, 59 F.3d 668, 671 (7th Cir. 1995)). If no

objection or only a partial objection is made, the court reviews those unobjected to portions for

clear error. Id. Under the clear error standard, a court will only overturn a magistrate judge’s

ruling if the court is left with “the definite and firm conviction that a mistake has been made.”

Weeks v. Samsung Heavy Indus. Co, Ltd., 126 F.3d 926, 943 (7th Cir. 1997). The Report and

Recommendation was entered on the docket on March 1, 2021, giving the parties through March

15, 2021 to file an objection. Fed. R. Civ. P. 72(b)(2). No parties filed an objection, so the Court

reviews for clear error.

       The Court’s review does not find clear error in the Report and Recommendation. The

Court agrees with the Report and Recommendation that while 3BTech’s conduct has

unnecessarily complicated and delayed this action, MercAsia has not shown evidence of

willfulness, bad faith, or fault that would justify Rule 37 sanctions in the form of default

judgment. Further, the Court agrees that the fee-shifting imposed in the order granting

MercAsia’s two motions to compel adequately addresses 3BTech’s conduct at this stage in the

litigation. The Court thus ADOPTS the Report and Recommendation in its entirety (DE 147) and

accordingly DENIES MercAsia’s Motion for Sanctions in the Form of Entry of Default

Judgment (DE 98).




                                                  2
USDC IN/ND case 3:17-cv-00718-JD-MGG document 152 filed 03/16/21 page 3 of 3


     SO ORDERED.

     ENTERED: March 16, 2021

                                                /s/ JON E. DEGUILIO
                                         Chief Judge
                                         United States District Court




                                     3
